                    Case 15-40662                 Doc
                                                   Filed 08/23/19                         Entered 08/23/19 16:45:10                  Desc Main
    Fill in this information to identity the case:     Document                           Page 1 of 3

  Debtor 1      JILL M PAUKSTIS

  Debtor 2

 United States Bankruptcy Court for the:       Northern District of Illinois, Chicago Division           District of      IL

                                                                                                                          (State)
  Case number        1540662



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                        12/16
If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor's principal residence, you must use this form to give notice of any fees expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor's principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.
Name of creditor: U.S. Bank National Association, not in its individual capacity but solely as Trustee           Court claim no. (if known)   12
                      of NRZ Pass-Through Trust X



Last four digits of any number you use to
identify the debtor's account:                                  0190
Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

        No
        Yes. Date of the last notice:          07/06/2016



Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously
approved an amount, indicate that approval in parentheses after the date the amount was incurred.

  Description                                          Dates incurred                                                                              Amount
    1   Late Charges
    2   NSF Fees                           4/2/2019, 5/9/2019 @ $25.00                                                                                    50.00
    3   Attorneys Fees
    4   Filing Fees and Court Costs
    5   Bankruptcy/Proof Of Claim Fees
    6   Appraisal / BPO Fees
    7   Property Inspection Fees       2/25/19, 3/20/19, 5/1/19, 8/22/19 @ 13.00                                                                          $52.00
    8   Tax Advances (Non-Escrow)
    9   Insurance Advances (Non-Escrow)
   10   Property Preservation Expenses
   11   Other Fee 1
   12   Other Fee 2
   13   Other Fee 3
   14   Other Fee 4
The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §
1322(b)(5) and Bankruptcy Rule 3002.1.




Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                                           page           1
                       Case 15-40662          Doc        Filed 08/23/19      Entered 08/23/19 16:45:10         Desc Main
Debtor 1        JILL M PAUKSTIS                              Document           Case2number
                                                                             Page      of 3 1540662
                First Name   Middle Name     Last Name




The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

     I am the creditor.

     I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)

I declare under penalty of perjury that the information provided in this Notice is true and correct to the best of my knowledge,
information, and reasonable belief.

 /s/ Justin Alexander                                                                    Date     08/23/2019
           Signature

 Print:                 Justin Alexander                                                 Title    Bankruptcy Case Manager

 Company                 NewRez LLC DBA Shellpoint Mortgage Serv icing

 Address                 PO Box 10826

                         Greenville                           SC            29603-0826

 Contact phone           (800) 365-7107                             Email        mtgbk@shellpointmtg.com




Official Form 410S2                        Notice of Postpetition Mortgage Fees, Expenses, and Charges                     page         2
           Case 15-40662          Doc       Filed 08/23/19        Entered 08/23/19 16:45:10             Desc Main
                                                Document          Page 3 of 3

NewRez LLC DBA Shellpoint Mortgage Serv                   Phone Number:             (800) 365-7107
PO Box 10826                                              Fax:                      (866) 467-1137
                                                          Email: mtgbk@shellpointmtg.com
Greenville, SC 29603-0826



RE: Debtor 1 JILL M PAUKSTIS
    Debtor 2
Case No:    1540662
PROOF OF SERVICE
I certify that a copy of the foregoing documents were served upon the following persons electronically or by mail via the U.S. Postal
Service, postage prepaid or by personal delivery, at their scheduled addresses on this day, 8/23/2019.

Northern District of Illinois, Chicago Division
219 South Dearborn Street
Chicago, IL 60604



Marilyn O Marshall
224 S Michigan Ave
Suite 800
Chicago, IL 60604


Robert Skowronski
Law Offices of Robert J Skowronski, LTD
5491 N Milwaukee Ave
Chicago, IL 60630

JILL M PAUKSTIS

2640 N AVONDALE AVE #B
CHICAGO IL 60647



/s/ Justin Alexander
